            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

DAVID POINTER; MICHAEL MONDAY;
and MICHAEL HALL, all individually and
on behalf of all others similarly situated                 PLAINTIFFS

v.                       No. 4:17-cv-772-DPM

DIRECTV LLC; DAVID MOSES, dfb/a Sky
Connect, Endeavor Communications,
Endeavor Holdings, and Sky High
Communications; MOSES CAPITAL
GROUP LLC; and MOSES HOLDINGS LLC                       DEFENDANTS


                                ORDER
     Moses does not appear to be included in the settlement between
the plaintiffs and DirecTV. NQ 83. And Moses's mail is being returned.
Ng 85. Joint status report on the status of claims against Moses also due

by 31 May 2019.
     So Ordered.



                                       D .P. Marshall fr.
                                       United States District Judge
